                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    NIKOLAY KAUTSMAN, et al.,                         CASE NO. C16-1940-JCC
10                          Plaintiffs,                 MINUTE ORDER
11           v.

12    CARRINGTON MORTGAGE SERVICES,
      LLC, et al.,
13
                            Defendants.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.

17   Coughenour, United States District Judge:

18          This matter comes before the Court on the parties’ stipulation and agreement to extend

19   the deadline to add current class members as named Plaintiffs (Dkt. No. 97). The motion is

20   GRANTED. The deadline to name current class members as additional named Plaintiffs is

21   EXTENDED to October 1, 2019.

22          DATED this 2nd day of July 2019.

23                                                        William M. McCool
                                                          Clerk of Court
24
                                                          s/Tomas Hernandez
25
                                                          Deputy Clerk
26


     MINUTE ORDER
     C16-1940-JCC
     PAGE - 1
